Citation Nr: 0014397	
Decision Date: 05/22/00    Archive Date: 06/05/00

DOCKET NO.  94-47 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Timothy M. Kolman, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, which denied the claim of service 
connection for diabetes mellitus.  A notice of disagreement 
was received in September 1994.  In October 1994, a statement 
of the case was issued and the veteran filed his substantive 
appeal.  Initially, he requested a hearing, but later 
withdrew his request.  


FINDING OF FACT

There is no competent evidence of record that tends to show 
an increase in the preexisting diabetes mellitus during 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for diabetes mellitus.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's pre-service records show he was hospitalized 
and diagnosed with diabetes mellitus controlled by diet and 
exogenous obesity in September 1965.  It was noted that he 
was discharged in an improved condition.  The control and 
care of his diabetes is noted in follow-up records dated from 
1965 to 1968.  

The May 1974 enlistment examination report is negative with 
regard to diabetes mellitus.  The veteran's urinalysis was 
negative.  Also, the condition was not noted in the medical 
history report, but it was mentioned that the veteran was 
rejected for military service based on his weight of 290 
pounds.  The separation examination report of September 1977 
is negative with regard to diabetes mellitus, and the 
urinalysis was also negative.  References to diabetes 
mellitus do not appear in the medical history report. 

When the veteran underwent a VA examination in August 1994, 
he reported his history of diagnosis and treatment of 
diabetes.  He indicated that he was placed on medication in 
1965, he was removed from medication from 1974 to 1977, and 
he has undergone testing since July 1994.  The examiner noted 
borderline glucose tolerance.  

Treatment records show that the veteran has been seen for the 
maintenance of his diabetes throughout the 1990s.  In a July 
1995 letter, Dr. Joseph S. Fisher reported that he evaluated 
the veteran for diabetes mellitus that June.  The veteran 
reported a history of a diagnosis of diabetes at the age of 
16 when he was obese.  He was hospitalized and placed on 
Orinase, and later was placed on Diabinese for four years.  
He went into service, and was not told that he needed 
medication until December 1994 when he had an examination for 
the civil service and it was noted that he was hyperglycemic.  
He had been in the civil service for about 20 years, but had 
started complaining of headaches in the afternoon, as well as 
dizziness and being shaky in the mornings.  He also 
complained of feeling achy and thirsty.  Due to the blood 
sugar levels, he was placed on Micronase and has been 
maintaining and monitoring his condition.  Dr. Fisher 
reported a diagnosis of non-insulin dependent diabetes 
mellitus.  Dr. Fisher commented that it is an unusual 
presentation of someone diagnosed at age 16 with non-insulin 
dependent diabetes mellitus, with remission due to weight 
loss.  Dr. Fisher indicated that even though that is the 
case, he may still have demonstrated glucose intolerance for 
some period of time that cannot be proven, with his decreased 
weight until the diagnosis in December 1994.  Regarding 
maturity onset diabetes of the young, Dr. Fisher stated that 
it would be an autosomal dominant trait and went on to 
discuss the veteran's family medical history with regard to 
diabetes.  

In a March 1998 letter, Dr. Gail E. Shirley reported that the 
veteran has been a patient of Holy Redeemer Family Practice 
since 1991.  He is under their care for diabetes mellitus.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Certain chronic diseases, 
including diabetes mellitus, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
diabetes mellitus.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.  

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's pre-
service, service and post-service medical records. 

The first requirement for a well-grounded claim has been met 
since the medical evidence of record clearly shows that the 
veteran has been diagnosed with and is being treated for 
diabetes mellitus.  In this case, the presumption of 
soundness has also been rebutted given the pre-service 
medical reports from the 1960s which reflect the diagnosis 
and treatment of diabetes mellitus.  However, in this case, 
the evidence is lacking with regard to demonstrating that the 
veteran's diabetes mellitus increased during service; without 
such an increase, there is no presumption of aggravation.  

A longitudinal review of the record does not indicate that 
the condition was aggravated.  The evidence clearly shows 
that the veteran's diabetes mellitus was discovered when he 
was 16 years old.  The entrance examination and medical 
history reports are silent with regard to diabetes mellitus.  
The veteran does claim that the set of service medical 
records associated with the file is incomplete, and that he 
was treated for his condition during service.  Normally, 
where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the Board finds that the 
veteran's recollections are sufficient to show that he was 
treated for his diabetes during service.  However, the 
separation examination and medical history reports are also 
silent regarding diabetes mellitus, and the first documented 
reference to the condition appears in records dated 
approximately 20 years after his separation from service. 

It is noted that Dr. Fisher mentioned that he may have had 
glucose intolerance up until he resumed treatment for the 
condition in the 1990s.  However, it is further noted that 
Dr. Fisher's statement appears to express a suspicion and not 
a definite conclusion that the condition increased in 
severity at any time since initially diagnosed and treated.  
There is simply no competent (medical) evidence tending to 
show that the veteran's diabetes mellitus increased during 
service.  Therefore, based on the overall review of the 
evidence, it is reasonable to conclude that the veteran did 
enter service with a diagnosis of diabetes mellitus and the 
condition was maintained during service, but that the 
noticeable increase in the severity of the condition surfaced 
many years after service.  

The only evidence of aggravation of diabetes mellitus during 
service is in the form of the veteran's lay statements.  As 
noted above, there are instances where the veteran's lay 
statements constitute sufficient evidence.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the veteran's assertions that his 
diabetes mellitus was aggravated during service, do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence demonstrating the aggravation 
of his diabetes mellitus during service.  

ORDER

The claim of entitlement to service connection for diabetes 
mellitus is not well grounded, and the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

